In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ________________
                              NO. 09-12-00320-CR
                              NO. 09-12-00321-CR
                              ________________

                    OLIVIA NICOLE BARTEE, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 258th District Court
                          Polk County, Texas
                     Trial Cause Nos. 21857, 22192
__________________________________________________________________

                          MEMORANDUM OPINION

      Appellant Olivia Nicole Bartee pleaded guilty to engaging in organized

criminal activity and burglary of a vehicle. The trial court found the evidence

sufficient to find Bartee guilty, but deferred further proceedings and placed Bartee

on community supervision for five years in the engaging in organized criminal

activity case and one year in the burglary of a vehicle case. The State subsequently

filed a motion to adjudicate guilt in each case. Bartee pleaded “not true” to all of

the alleged violations of the conditions of her community supervision in each
                                         1
case.1 After conducting an evidentiary hearing, the trial court found that Bartee

violated the conditions of her community supervision, found Bartee guilty of

engaging in organized criminal activity and burglary of a vehicle, and assessed

punishment at ten years of confinement in the engaging in organized criminal

activity case and one year of confinement in the burglary of a vehicle case.

      Bartee’s appellate counsel filed briefs that present counsel’s professional

evaluation of the records and conclude the appeals are frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). On November 21, 2012, we granted an

extension of time for Bartee to file pro se briefs. We received no response from

Bartee.

      We have reviewed the appellate records, and we agree with counsel’s

conclusion that no arguable issues support the appeals. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeals. Compare

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial

court’s judgments.2




      1
          The judgments erroneously state that Bartee pleaded “true.”
      2
        Bartee may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.




                                     _________________________________
                                            STEVE McKEITHEN
                                               Chief Justice



Submitted on March 5, 2013
Opinion Delivered March 27, 2013
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                       3